PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/722,196
Filing Date: 20 Dec 2019
Appellant(s): Zhao et al.
	


__________________
Bernard Brown II
Reg. No. 60,543
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/28/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hassan et al (US 8097279; of record).
Hassan provides a chewable soft capsule.
The capsule is to possess a matrix and a sheath (shell).
The matrix comprises the following composition: 
    PNG
    media_image2.png
    157
    344
    media_image2.png
    Greyscale
 (see Table 1).
The shell comprises the following composition: 
    PNG
    media_image3.png
    134
    342
    media_image3.png
    Greyscale
(see Table 2).
It is noted that these generic formulations read on Applicants generic formulation as recited by instant claim 1.

Polymer modifiers include lactic acid, fumaric acid, tartaric acid, citric acid, glycolic acid and combinations thereof (see column 2, lines 10-14) (see instant claim 1(c)). It is noted that polymer modifiers may be included in the shell composition in an amount of 1% (see Table 7). Citric acid and lactic acid are, according to Applicants own claims, flavoring agents (see instant claim 1(h)).
Plasticizers include glycerol, sorbitol, maltitol, xylitol, and combinations thereof (see column 2, lines 15-19) (see instant claims 1(b) and (f)). It’s noted that the plasticizer of Hassan’s matrix corresponds with instantly claimed hydrophilic vehicle. Further, malitol and xylitol are, according to Applicants claims, sweeteners (second sweetener). 
The solvent is water (see instant claim 1(e) and (i)).
Sweeteners include sucralose (see Table 7) (see instant claim 1(d) and (g)).
Active ingredients include analgesics such as ibuprofen and NSAIDs (see column 3, line 32-39) (see instant claims 4 and 5). Compositions comprising such compounds would be envisaged for use in methods of treating pain.
On the ratio of active to the combined amount of hydrophilic vehicle, flavor, sweetener, solvent and excipient being about 1:0.5 to 1:500, this is obvious. While Hassan may not explicitly/implicitly disclose such a range, such a range would have readily been obtainable/identifiable by one ordinarily skilled in the art given that Hassan provides the same invention with the same ingredients in overlapping quantities.  See MPEP 2144.05. 
0.1-10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
An exemplified composition, absent an active agent, is the following:  
    PNG
    media_image4.png
    220
    412
    media_image4.png
    Greyscale
 (see Table 7).
As it pertains to the requirement that the matrix be a liquid, Example 7 provides teaches that Hassan’s composition is to comprise a polymer modifier (citric acid) in the gel matrix composition so as to lower the melting point. Example 7 describes a matrix comprising having an initial melting point of 29oC. However, after 24 hours of incubation, the same matrix had a melting point of 25.3oC. Example 9 provides a method of making a filled capsule. Example 9 describes a gel matrix similar to Example 7 where a polymer modifier (citric acid) was added to the gel matrix and allowed to incubate for 12 hours. After incubation, encapsulation was performed using a rotary die machine so as to encapsulate the liquid gel matrix composition in the sheath. Capsules were then dried in a tumble air drier where cold air was used to congeal the capsule mass and keep the shell shape integrated.  Hassan therefore teaches a liquid matrix comprised within a sheath matrix. The initial composition described by Example 9 where the gel matrix is in a liquid state, or the final capsule composition at any temperature above 24.4oC, would produce a capsule formulation wherein the gelled matrix is in a liquid state and obviates the claim requirement that the matrix be a liquid..  

Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.






Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hassan et al (US 8097279; of record) as applied to claims 1-5 above, and further in view of Gervais et al. (US 2005/0112211; of record).
Hassan fails to teach the composition as being presented in a kit comprising a) the oral composition, b) a blister pack, c) optionally a daily regimen and d) an insert comprising instructions.
Gervais teaches a nutrient supplement formulation wherein the formulation is provided as a kit in a blister pack together with an insert having instructions (see claim 9) (see instant claims 10 and 11). It would have been obvious to employ the back and instructions taught by Gervais for holding the composition of Hassan with a reasonable expectation for success in a) protecting the dosage forms as well as b) providing instructions to assist in the consumers’ compliance and safety.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.








(2) Response to Argument
In regards to the 103 rejection of claims 1-5 over Hassan et al. (US 8097279), Appellant contends the rejection is improper for the following reasons: 
A) The claimed composition does not contain any gel-forming polymer in the fill whereas Hassan’s composition includes gelatin, a polymer modifier (e.g. citric acid) and plasticizers. Because no gelatin is used in the claimed fill composition, a person having ordinary skill in the art would have had no motivation to use citric acid in a fill lacking gelatin because it function in Hassan’s fill is linked to the gel-forming polymer which is absent in the instant claims (pages 9-12 of Brief);  and
B) The Examiner has not addressed how a person of ordinary skill in the art would have been motivated to modify or optimize the compositions of Hassan to arrive at the claimed composition, having a liquid fill, with any reasonable expectation for success. The compositions disclosed by Hassan do not teach how to make a capsule with a liquid fill matrix (pages 13-16 of Brief). 


In regards to the 103 rejection of claims 10 and 11 over Hassan et al. (US 8097279) further in view of Gervais et al. (US 2005/0112211), Appellant contends the rejection is improper for the following reasons: 
C) Softgels must not be allowed to dry or evaporate during storage. The plastic blister packs and types of packaging for softgels are not necessarily the same as for tablets. The Examiner has overlooked this significant difference (page 17 of Brief).

	In response to A, claim 1 uses the “comprising” transitional phrase. MPEP 2111.03 states that “comprising” is “inclusive or open-ended and does not exclude additional, unrecited elements…” Accordingly, because claim 1 is a “comprising” claim, the matrix is open unrecited components such as a gel forming polymer, a polymer modifier or plasticizer. 	
The instant compositions matrix comprises “…about 20 to about 90% by weight of the matrix of…sorbitol; about 0.1 to about 10% by weight of the matrix of… surcalose; about 0.01% to about 5% by weight of the matrix of citric acid…; about 1% to about 15% water by weight of the matrix; and about 0.25% to about 50% by weight of the matrix of one or more active pharmaceutical ingredients.”  
Hassan’s matrix possesses the following generic composition: 
    PNG
    media_image2.png
    157
    344
    media_image2.png
    Greyscale
  (see Table 1) wherein the “polymer modifier” is citric acid (see column 2, lines 9-14), the “plasticizer” may be sorbitol (see column 2, lines 15-19), and the sweetener may be “sucralose” (see Example 6). It is also pointed out that the components of Hassan’s matrix are present in overlapping amounts as the instantly claimed matrix. See MPEP 2144.05(I).
The fact that Hassan’s matrix fill comprises a” gel-forming” polymer is not mitigating because, as was noted above, the present claims do not exclude the presence of a “gel-forming” polymer. The transitional phrase “comprising” is open ended to unrecited elements (such as a gel forming polymer).  Moreover, other than the “gel-forming” polymer, the remainder of the matrix composition is the same. 


In response to B, Hassan at column 3, lines 50-60 teaches that “… the polymer modifier may reduce the melting point of the gel-forming polymer in the matrix formulation. With the melting point reduced, less heat is required to place the gel-forming polymer in a liquid state, thereby reducing the energy cost and time required to process the formulation and allowing the incorporation of heat-sensitive drugs or agents” (emphasis Examiner’s).  
Example 7 of Hassan provides details as to the degree by which the polymer modifier (citric acid) reduces the melting point of the gel matrix composition. Example 7 describes a matrix comprising a gel-forming polymer (gelatin), glycerin, sorbitol, water and citric acid. The matrix after 2 hours had a melting point of 29oC. However, after 24 hours of incubation, the same matrix had a melting point of 25.3oC (see column 8, lines 26-35). 
Example 9 provides a method of making a filled capsule. Example 9 describes a gel matrix similar to Example 7 where a polymer modifier (citric acid) is added to a gel matrix and allowed to incubate for 12 hours. After incubation, encapsulation of the matrix was performed using a rotary die machine so as to encapsulate the liquid gel matrix composition within the sheath. Capsules were dried in a tumble air drier where air was used to congeal the capsule mass and keep the shell shape integrated. Hassan teaches that air drying is performed at air temperatures of between “about 5 to about 25 degrees Celsius” (see column 4, lines 58-59).  
oC (see Example 7) and that the cooling is performed at “about” 25oC which encompasses temperatures slightly above 25oC (see MPEP 2131.03(I)), it’d be reasonable to expect that even during the cooling process and subsequent to it so long as the temperature remains about 25oC the core matrix would remain a liquid.  
 It is important to note that Appellant even acknowledges that the product made by Hassan is to have a liquid core. Appellant states on pages 14-15 of their Brief, “[H]assan only mentions liquid states when discussing the process of making the capsule, not the final product…. Hassan’s fill congeals to a solid or semisolid gel (see Hassan at col. 9, lines 1-3 and 39-41), whereas the claimed composition remains a liquid after cooling and drying.”  The composition being a “final product” does not distinguish the claimed invention from, for example, the product made by Hassan when it has a liquid matrix because being a “final product” is an intended use and does not provide any distinguishing structural feature not already described by the claim (or Hassan). 

In response to C, Appellant as provided no evidence that using a blister pack for delivery of Hassan’s softgels would cause them to dry out during storage. As to the merits of the rejection, Gervais teaches that pharmaceutical tablets may be stored and provided via a blister pack and that blister packs are useful because the dosage form is sealed off and protected until they are consumed (see claim 9). It would be obvious to provide Hassan’s softgels in a blister pack for this very same reason. Combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A). 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE A PURDY/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        

Conferees:
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611         
                                                                                                                                                                                               /DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.